                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             December 14, 2018
                            IN THE UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
v.                                                  §     CRIMINAL NO. H-18-647
                                                    §
LEONEL LARA-MARTINEZ                                §

                                           MEMORANDUM AND ORDER

           This criminal prosecution is before the Court on the Motion to Dismiss the

Indictment (“Motion”) [Doc. # 13] filed by Defendant Leonel Lara-Martinez, to which

the United States filed its Opposition [Doc. # 15], and Defendant filed a Reply [Doc.

# 18]. Having reviewed the record and the applicable legal authorities, the Court

denies the Motion.

I.         BACKGROUND

           In June 2010, Defendant received a Notice to Appear (“NTA”) before an

Immigration Judge for a removal hearing. Defendant signed the NTA, requested an

expedited hearing, and waived his right to the 10-day waiting period.                  The

Immigration Judge held the removal hearing on August 5, 2010. Defendant attended

the hearing and was ordered removed to Mexico.

           Following his removal in 2010, Defendant re-entered the United States without

permission on at least two occasions. Each time, Defendant was detained and the


P:\ORDERS\1-CRIMIN\2018\647MD.wpd 181214.0823
2010 removal order was reinstated. After he was removed in 2016, Defendant

reentered the United States again without permission. He was arrested and charged

with the offense of Assault of a Family Member, to which he entered a plea of guilty

and was sentenced to two years in the custody of the Institutional Division of the

Texas Department of Criminal Justice.

           On October 31, 2018, Defendant was charged by Indictment with illegal reentry

in violation of 8 U.S.C. § 1326 based on his most recent reentry. Defendant has

moved to dismiss the Indictment. The Motion has been fully briefed and is now ripe

for decision.

II.        ANALYSIS

           Defendant bases his Motion on the recent Supreme Court decision Pereira v.

Sessions, __ U.S. __, 138 S. Ct. 2105 (June 21, 2018). The Pereira case involved the

“stop-time rule” in connection with an application for cancellation of removal. An

individual subject to removal proceedings may be eligible for cancellation of removal

if, among other things, he has been “physically present in the United States for a

continuous period of not less than 10 years immediately preceding the date of [the]

application” for cancellation. 8 U.S.C. § 1229(b)(1)(A). The “stop-time rule”

provides that the period of continuous presence is deemed to end “when the alien is

served a notice to appear under section 1229(a).” 8 U.S.C. § 1229(d)(1)(A). The


P:\ORDERS\1-CRIMIN\2018\647MD.wpd 181214.0823   2
Supreme Court in Pereira held that a Notice to Appear that does not include the date

and time for the removal hearing does not constitute a Notice to Appear for purposes

of the stop-time rule. The Pereira case did not involve any jurisdictional issues, and

the Supreme Court’s opinion did not address jurisdiction.

           The Code of Federal Regulations governing noncitizens’ removal proceedings

provides that “[j]urisdiction vests, and proceedings before an Immigration Judge

commence, when a charging document is filed with the Immigration Court . . ..” 8

C.F.R. § 1003.14(a).1 The Immigration Reform and Immigrant Responsibility Act

of 1996 (“IRRIRA”) provides that a Notice to Appear must specify “the time and

place at which the proceedings will be held.” 8 U.S.C. § 1229(a)(1)(G)(i). The

applicable regulation identifying the requirements for a Notice to Appear, however,

does not require that the Notice to Appear include the time and place for the removal

proceeding. See 8 C.F.R. § 1003.15. The regulation provides that “[f]ailure to

provide any of these items shall not be construed as affording the alien any substantive

or procedural rights.” 8 C.F.R. § 1003.15(c) (emphasis added) .




1
           Some courts have questioned whether the term “jurisdiction” in § 1003.14 refers to
           subject matter jurisdiction, personal jurisdiction, or something else. See, e.g., U.S. v.
           Hernandez-Lopez, 2018 WL 6313292, *4 n.6 (W.D. Tex. Dec. 3, 2018), and cases
           discussed therein.

P:\ORDERS\1-CRIMIN\2018\647MD.wpd 181214.0823      3
           After the Supreme Court issued its decision in Pereira, district courts have

addressed whether an Immigration Court has jurisdiction to adjudicate removal based

on a Notice to Appear that does not include the date and time for the removal hearing.

The district courts have reached different results. In a footnote in a published opinion,

the Fifth Circuit stated that the Supreme Court’s Pereira decision applies to

cancellation applications, not to other immigration proceedings, and favorably cited

district court cases holding that Pereira does not apply beyond the stop-time rule

context. See Mauricio-Benitez v. Sessions, 908 F.3d 144, 148 n.1 (5th Cir. 2018).

           The Court need not decide whether Pereira applies to a Notice to Appear for

purposes other than the stop-time rule. In a prosecution for illegal reentry under 8

U.S.C. § 1326(a), an unlawful removal order can satisfy the element of a prior order

of exclusion, deportation, or removal. See United States v. Mendoza-Lopez, 481 U.S.

828, 835 (1987) (noting that the language of the statute does not require that the

underlying deportation order be “lawful”); see also United States v. Sandoval-

Cordero, __ F. Supp. 3d __, 2018 WL 6253251, *6 (W.D. Tex. 2018) (the “Supreme

Court has rejected the argument that only a ‘lawful’ removal may support a § 1326

prosecution”). Indeed, the § 1326(d) requirements for a challenge to an underlying

removal order “necessarily contemplates flawed or invalid removal proceedings

serving as the predicate ‘prior removal’ in § 1326 prosecutions.” United States v.


P:\ORDERS\1-CRIMIN\2018\647MD.wpd 181214.0823   4
Hernandez-Lopez, 2018 WL 6313292, *3 (W.D. Tex. Dec. 3, 2018). Therefore,

Defendant Lara-Martinez can challenge the 2010 removal order in this case only if he

satisfies the requirements of § 1326(d).

           In a criminal proceeding under § 1326, the defendant may not challenge the

validity of the underlying removal order unless he demonstrates that (1) he has

exhausted any administrative remedies that may have been available to seek relief

against the order; (2) the removal proceedings resulting in the order deprived the

defendant of the opportunity for judicial review; and (3) the entry of the underlying

order was fundamentally unfair. See 8 U.S.C. § 1326(d); see also United States v.

Lopez-Ortiz, 313 F.3d 225, 229 (5th Cir. 2002). If the defendant fails to establish any

one prong of the three-part test, the Court need not consider the others. See United

States v. Mendoza-Mata, 322 F.3d 829, 832 (5th Cir. 2003).

           A removal order of an immigration judge may be appealed to the Board of

Immigration Appeals (“BIA”). See 8 C.F.R. § 1003.3(b). It is undisputed that Lara-

Martinez has not exhausted his administrative remedies to seek relief from the BIA

against the underlying removal order. Defendant argues that he is not required to

exhaust his administrative remedies because the immigration proceeding was void

under Pereira. A court’s exercise of apparent jurisdiction, even if erroneous, is not

subject to collateral attack if the party seeking to challenge the order had the prior


P:\ORDERS\1-CRIMIN\2018\647MD.wpd 181214.0823   5
opportunity to challenge jurisdiction and failed to do so.2 See, e.g. Royal Ins. Co. of

Am. v. Quinn-L Cap. Corp., 960 F.2d 1286, 1293 (5th Cir. 1992); Pipco v. Global

Marine Drilling Co., 900 F.2d 846, 850 (5th Cir. 1990); United States v. Hansard,

2007 WL 2141950, *1 (5th Cir. 2007). As a result, even if the Immigration Court

arguably lacked jurisdiction, Defendant was required to exhaust his administrative

remedies in order to challenge the underlying removal order in this case. It is

undisputed that he failed to do so.

           Defendant has failed to show that the 2010 proceeding improperly deprived him

of the opportunity for judicial review. Defendant appeared in person for the 2010

removal hearing and had the opportunity to appeal the removal order. Defendant’s

election not to take advantage of that opportunity means he does not satisfy the second

requirement for a collateral challenge under § 1326(d).

           Defendant has not demonstrated that entry of the removal order was prejudicial

or otherwise unfair. Entry of the underlying order is fundamentally unfair, or

prejudicial to the defendant, where there is a “reasonable likelihood that but for the

errors complained of the defendant would not have been” removed. See Mendoza-



2
           Even if the failure to include the date and time of the removal proceeding in the
           Notice to Appear deprived the Immigration Court of subject matter jurisdiction, it is
           beyond dispute that the Immigration Judge in this case would have reasonably
           believed that jurisdiction existed.
P:\ORDERS\1-CRIMIN\2018\647MD.wpd 181214.0823    6
Mata, 322 F.3d at 832 (internal quotation marks and citation omitted). In this case,

Defendant requested an expedited hearing, which was held on August 5, 2010, with

Defendant present. There is nothing in the record to indicate that if the Notice to

Appear had included the date and time for the removal proceeding – a proceeding at

which Defendant was present – the proceeding would not have resulted in Defendant’s

removal.

III.       CONCLUSION AND ORDER

           Defendant has failed to establish any of the three § 1326(d) requirements to

challenge collaterally his prior removal order. As a result, it is hereby

           ORDERED that the Motion to Dismiss the Indictment [Doc. # 13] is DENIED.

           SIGNED at Houston, Texas this 14th day of December, 2018.




                                                         NAN Y F. ATLAS
                                                SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\1-CRIMIN\2018\647MD.wpd 181214.0823   7
